Citation Nr: 1720576	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, obsessive compulsive disorder, and a mood disorder.

2.  Entitlement to service connection for degenerative arthritis in the knees (bilateral knee disability).

3.  Entitlement to service connection for obstructive sleep apnea (also claimed as insomnia).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to November 1982.  Thereafter, the Veteran served in the United States Army Reserve (Reserve) from November 1982 to April 2012, with various period of active duty for training (ACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the RO in Huntington, West Virginia, and an April 2015 rating decision of the RO in Winston-Salem, North Carolina.  Jurisdiction over this case is currently with the RO in Winston-Salem, North Carolina.  The February 2015 rating decision denied service connection for an acquired psychiatric disorder and a bilateral knee disability.  The April 2015 rating decision, in pertinent part, denied service connection for sleep apnea (also claimed as insomnia).

The Board has recharacterized one of the issues on appeal as service connection for an acquired psychiatric disorder, to include depressive disorder, obsessive compulsive disorder, and mood disorder, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.



FINDINGS OF FACT

1.	The Veteran is currently diagnosed with depressive disorder, obsessive compulsive disorder, and a mood disorder.

2.	The current depressive disorder, obsessive compulsive disorder, and mood disorder were not incurred in, or otherwise related to, active service or any period of ACDUTRA service.

3.	The Veteran is currently diagnosed with degenerative arthritis in the knees.

4.	Symptoms of degenerative arthritis in the knees were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service in October 1982.

5.	The current bilateral knee disability is not the result of an injury sustained in, or otherwise etiologically related to, active service, or to an injury sustained during any period of ACDUTRA or inactive duty for training (INACDUTRA).

6.	The Veteran is currently diagnosed with obstructive sleep apnea.

7.	The current obstructive sleep apnea was not incurred in, or otherwise related to, active or any period of ACDUTRA service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder, obsessive compulsive disorder, and a mood disorder, have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

2.	A bilateral knee disability was not incurred in active service or Reserve service and may not be presumed to have been incurred in military service.  38 U.S.C.A. §§ 101, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2016). 

3.	The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the AOJ's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in April 2014, prior to the February 2015 rating decision that denied service connection for an acquired psychiatric disorder and for a bilateral knee disability; the RO provided another notice in March 2015, prior to the April 2015 rating decision denying service connection for sleep apnea.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports,  private treatment records, private medical opinions, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided VA examinations for mental conditions and for knee and lower leg conditions in January 2015, the reports for which have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2015 VA examination reports, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to the claim for service connection for obstructive sleep apnea.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon, 20 Vet. App. at 81-82.

As discussed below, the Board finds that the weight of the evidence shows that obstructive sleep apnea or symptoms of sleep apnea did not have onset during any period of ACDUTRA or active military service; therefore, there is no in-service injury, disease, or event to which any current sleep apnea disability could be related.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Thus, the Board finds that the competent medical evidence of record is sufficient to decide the issue of service connection for obstructive sleep apnea, and no VA examination is necessary to render a decision on this issue.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

The Veteran is currently diagnosed with depressive disorder, obsessive compulsive disorder, and a mood disorder (not manifested by psychosis) and obstructive sleep apnea, which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  The Veteran is also currently diagnosed with degenerative arthritis in the knees, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Presumptive periods do not apply to ACDUTRA or INACDUTRA service.  See Biggins, 1 Vet. App. at 447-78.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for an Acquired Psychiatric Disorder, to Include Depressive Disorder, Obsessive Compulsive Disorder, and Mood Disorder

The Veteran contends that a depressive disorder had its onset during military service with the United States Army.  In a February 2015 Notice of Disagreement (NOD), the Veteran asserts being treated for depression while in the regular Army in 1982, and undergoing a mental evaluation during service.  The February 2015 NOD also states that the Veteran underwent another mental evaluation during Reserve service. 

At the outset, the Board finds that the Veteran is currently diagnosed with an acquired psychiatric disorder.  A March 2005 Reserve service record reflects the Veteran was diagnosed with obsessive compulsive disorder and a mood disorder.  During a January 2015 VA examination, the Veteran was diagnosed with unspecified depressive disorder and obsessive compulsive disorder.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the current acquired psychiatric disorders did not have their onset during, and were not otherwise caused by, military or any period of ACDUTRA service.

As noted above, in the February 2015 NOD, the Veteran contends being treated for depression and undergoing a mental health examination during military service; however, service treatment records do not reflect any history, complaints, diagnosis, or treatment of a depressive disorder, or any other psychiatric disorder.  An October 1982 Report of Medical Examination shows the Veteran underwent a psychiatric examination in the month prior to service separation, and was found to be clinically normal.

The Veteran underwent another psychiatric examination in March 2005, at which point the Veteran was diagnosed with obsessive compulsive disorder and a mood disorder; Reserve service records reflect the March 2005 diagnosis was not during a period of ACDUTRA service.  Reserve treatment records also contain a January 2008 medical review where a history of depression was noted, which was also not during a period of ACDUTRA service.  The Veteran underwent another examination in April 2012 upon retirement from Reserve service.  The April 2012 Report of Medical Examination reflects the Veteran was found psychiatrically normal, although the Veteran endorsed symptoms of depression or excessive worry on the corresponding Report of Medical History.

The record contains a March 2015 private medical letter wherein Dr. P.B. stated she had been treating the Veteran for persistent depressive disorder.  Dr. P.B. described the Veteran's persistent depressive disorder and described several life events that have caused the depression to reoccur throughout the years, beginning with traumatic events in the Veteran's early years prior to entering into military service.  Of the pivotal life events that Dr. P.B. attributed to the Veteran's persistent depressive disorder, none was described to have occurred during active service or during any period of ACDUTRA service.

The Veteran underwent a VA mental examination in January 2015 and was diagnosed with unspecified depressive disorder and obsessive compulsive disorder.  The January 2015 VA examination report reflects the Veteran reported having some psychological problems or symptoms from childhood that significantly increased after a fellow service member died in a parachute jumping accident.  The Veteran also reported beginning mental health treatment in 2004 during Reserve service.  The January 2015 VA examiner opined that the Veteran's current mental health condition is as likely as not a continuation of the symptoms reflected in Reserve service treatment records.

Based on a review of all the evidence, lay and medical, the Board finds that the current acquired psychiatric disorder was not incurred in, or the result of, active service or during any period of ACDUTRA service.  While the record contains an article regarding the death of four paratroopers during operation "Gallant Eagle 82," that the Veteran referenced during the January 2015 VA examination, this operation occurred in March 1982 when the Veteran was still serving in the regular Army.
 Service treatment records from the time of the Veteran's military service do not contain any complaints or treatment for any psychiatric symptoms, and the October 1982 service separation examination found the Veteran to be psychiatrically normal.  

More recent evidence reflects the Veteran's history of depression was noted in Reserve service records, but the competent evidence of record does not demonstrate that the Veteran's acquired psychiatric disorder had its onset during, or was caused by any period of ACDUTRA service.  While the January 2015 VA examiner opined that it is more likely than not that the Veteran's current psychiatric disorders are a continuation of the symptoms noted in Reserve service records, the VA examiner did not provide an opinion as to the actual etiology of the current psychiatric disorders; thus, the January 2015 VA examiner's opinion is not probative as to whether the Veteran's acquired psychiatric disorder had its onset during a period of ACDUTRA service.  Further, private treatment records also do not support a finding that the current acquired psychiatric disorders were caused by, or the result of, any period of ACDUTRA service.

Based on the foregoing, the Board finds that the weight of the competent evidence demonstrates that the current acquired psychiatric disorders, including depressive disorder, obsessive compulsive disorder, and a mood disorder, was not incurred in or otherwise caused by military service or any period of ACDUTRA service.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for a Bilateral Knee Disability

The Veteran contends that a current bilateral knee disability is the result of injuries sustained during both active military and Reserve service.  In a February 2016 VA Form 9, the Veteran asserts that a bilateral knee disability is the result of injuries sustained from parachute jumping during military and Reserve service.  In the February 2015 NOD, the Veteran also asserts sustaining injuries to both knees from a hard landing following a night time jump.

Initially, the Board finds that the Veteran has a current bilateral knee disability.  A January 2015 VA examination report reflects the Veteran was diagnosed with degenerative arthritis in the knees.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the current bilateral knee disability is not caused by, or the result of, injuries sustained during active or Reserve service.  Service treatment records do not reflect any in-service complaints, symptoms, diagnosis, or treatment for any knee pain or knee conditions.  The evidence of record does not demonstrate chronic symptoms of degenerative arthritis in the knees during active service or continuous symptoms of degenerative arthritis in the knees since service separation.  The October 1982 service separation examination report reveals the Veteran's lower extremities and musculoskeletal system were found to be clinically normal.

The lay and medical evidence weighs against a finding of continuous symptoms of degenerative arthritis in the knees since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any history or findings or diagnosis of degenerative arthritis in the knees.  Although the Veteran reported bilateral knee pain during the April 2012 Reserve service separation examination, and decreased range of motion in both knees were noted on the April 2012 Report of Medical Examination, the first diagnosis of degenerative arthritis in the knees is not shown until October 2013, over three decades after separation from active service.  The approximately 30 year period between military service and the onset of bilateral degenerative arthritis that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service in this case include private treatment records that reflect post-service treatment for bilateral knee pain that show onset of degenerative arthritis in 2013.  Additionally, the January 2015 VA examination report includes the VA examiner's opinion that the Veteran's current bilateral knee disability is not related to, or caused by, military service.

The same evidence also shows that degenerative arthritis in both knees did not manifest within one year of separation from military service in November 1982.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with degenerative arthritis in both knees in an October 2013 private treatment record, over 30 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As degenerative arthritis did not manifest within one year of service separation, the criteria for manifestation of a bilateral knee disability in the form of degenerative arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).    

On the question of direct nexus between the current bilateral knee disability and military and/or Reserve service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed bilateral knee disability is causally related to military or Reserve service.  While the Board finds the Veteran credible and competent to report any knee pain following parachute jumping during military and Reserve service, the weight of the evidence shows that the symptoms of bilateral knee pain occurred after active military service, that the Veteran was not treated for knee pain until 2012, and that the bilateral knee disability is more likely than not caused by the Veteran's post-service occupation as a freight railcar inspector for 27 years.

Evidence supportive of the Veteran's claim includes the October 2013 private treatment record from Dr. K.W. that contains the earliest diagnosis of arthritis in the bilateral knees.  The October 2013 treatment record shows the Veteran reported bilateral knee pain from a bad landing following a parachute jump during Reserve service; however, Dr. K.W. noted explaining to the Veteran that while the jumps could be causative of the bilateral knee pain, it would be difficult for Dr. K.W. to determine the etiology without knowing the Veteran's history.

Other supportive evidence includes private treatment letters from Dr. S.C. received in November 2012 and June 2014.  The November 2012 letter states Dr. S.C. had been treating the Veteran intermittently for approximately 10 years for multiple ongoing maladies, one of which was leg and knee pain.  The June 2014 letter states that Dr. S.C. had been treating the Veteran since 2011 for long-term knee problems, and relayed that the Veteran had always contended the knee problems began during military service from parachute jumping; however, Dr. S.C. did not provide his own medical opinion as to the etiology of the Veteran's bilateral knee disability.  Moreover, an April 2012 private treatment record from Dr. S.C. reflects the Veteran complained of bilateral knee pain that was attributed to years of walking on rocks out at the rail yard, which Dr. S.C. did not discuss in the June 2014 letter.  In either the November 2012 or June 2014 letter, Dr. S.C. did not discuss whether the Veteran's post-service occupation as a freight railcar inspector had any impact on the bilateral knee disability, nor did Dr. S.C. provide an opinion or rationale that the onset of the Veteran's bilateral knee disability occurred during military service or was the result of an injury sustained during period of ACDUTRA or INACDUTRA service.  For these reasons, the Board finds that Dr. S.C.'s November 2012 and June 2014 letters are of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that review of the claims file is not a talisman).

Similarly, in a January 2015 private medical opinion, Dr. T.A. opines that the Veteran's chronic bilateral knee pain is related to his military occupational specialty as a Carrier (Airborne); however, the Board finds Dr. T.A.'s medical opinion is of no probative value as Dr. T.A. did not provide a basis or rationale for the January 2015 medical opinion, and did not address the fact of the Veteran's post-service occupation as a freight railcar inspector.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez, 22 Vet. App. at 301 (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

Evidence against finding that the current bilateral knee disability is causally related to military service includes the October 1982 service separation examination, which reflects normal lower extremity and musculoskeletal conditions upon service separation.  Further, the Veteran was provided with a VA examination of legs and knees in January 2015, at which time the diagnosis was degenerative arthritis in the knees with a diagnosis date of 2013.  The January 2015 VA examination report reflects the Veteran reported bilateral knee pain ever since having a bad parachute jump in 2007.  Upon conclusion of the January 2015 examination, the VA examiner opined that the Veteran's current bilateral knee disability is less likely than not due to military service or the result of the reported bad jump in 2007.  The January 2015 VA examiner stated that service treatment records were silent as to any complaints of knee pain, and noted the Veteran had worked for 27 years as a freight railcar inspector, which involved climbing onto and off railcars.  The VA examiner explained that while the Veteran reported having over 50 jumps in service, the Veteran's civilian career and its demands, as well as factors outside of service to include natural progression, are more likely than not the greater contributors to the current bilateral knee disability.

The Board finds that the January 2015 VA examination report is highly probative evidence that the Veteran's current bilateral knee disability was not caused by, or the result of either military or Reserve service.  In addition to examining the Veteran in person, the VA examiner reviewed the claims file, lay statements, private treatment records, including the Veteran's medical and post-service occupational history, reported and relied on a full and accurate history, and specifically addressed the Veteran's contention that the bilateral knee disability was caused by over 50 parachute jumps as well as a particularly hard landing following a jump in 2007.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the bilateral knee disability and has sufficient facts and data on which to base the conclusion.

The Board has considered the Veteran's specific contention that the current bilateral knee disability is the result of an injury sustained from a hard landing following a parachute jump during Reserve service.  A February 2014 lay statement from J.Y. submitted in support of this contention, describes an incident that occurred in September 2006 during a night time parachute drop exercise.  The February 2014 lay statement conveys that following the September 2006 parachute drop several jumpers complained of hard landings, one of whom was the Veteran.  The February 2014 lay statement asserts that the Veteran complained of back and neck injuries that eventually required surgery to repair, and that the Veteran believes the current knee issues are a result of injuries sustained from the September 2006 parachute jump.  

Although the Veteran has asserted the current bilateral knee disability is causally related to injuries sustained from the September 2006 jump, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed bilateral knee disability.  The etiology of the Veteran's knee disability is a complex medical etiological question dealing with the origin and progression of the orthopedic system, and is diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as knee pain.  Thus, while the Veteran is competent to relate knee pain that he experienced at any time, under the facts of this case, he is not competent to opine as to whether there is a link between the current bilateral knee disability and an injury during Reserve service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

Additionally, the Veteran's contention that the current bilateral knee disability is the result of injuries sustained during the September 2006 jump is outweighed by other more contemporaneous evidence of record.  Reserve service records contain a September 2006 Flash Report of the parachute drop exercise that reflects the Veteran complained of a hard landing and impact to the head and neck, and that the Veteran was not one of the individuals transported to the hospital but was returned to duty instead.  In February 2008, the Veteran submitted a claim for service connection for neck and back injuries sustained during the September 2006 jump, and included private treatment records relating to the neck and back injuries; neither the February 2008 claim nor the private treatment records contained complaints or reports of any knee injuries.  Only later did the Veteran assert the theory that during a September 2006 jump there was a knee injury.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral knee disability and active and/or Reserve service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability on a direct, presumptive, or any other basis, and the 

claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Obstructive Sleep Apnea

The Veteran generally contends that service connection is warranted for sleep apnea (also claimed as insomnia).  In a March 2016 VA Form 9, the Veteran states that problems sleeping began during service, and that sleep apnea was diagnosed during the Reserve service retirement examination.

At the outset, the Board finds that the Veteran is currently diagnosed with sleep apnea.  A September 2014 private treatment record shows the Veteran underwent a sleep study and was diagnosed with moderate obstructive sleep apnea.

After a review of all the evidence, lay and medical, the Board finds that obstructive sleep apnea did not have its onset in active service or during any period of ACDUTRA.  Service treatment records do not contain any complaints, treatment, or diagnosis for sleep apnea, insomnia, or any other sleep related symptoms.  The October 1982 Report of Medical Examination done one month prior to service separation does not contain any abnormal findings of sleeping problems.

Similarly, Reserve treatment records also do not contain any complaints, diagnosis, or treatment for sleep apnea, insomnia, or any other sleep related symptoms, although the Veteran reported (on the April 2012 Report of Medical History that was completed during the Veteran's Reserve retirement examination) problems with going to sleep and waking up during the night. 


Further, private treatment records do not reflect any complaints or symptoms of sleep apnea until June 2014, two months after the Veteran retired from Reserve service.  A June 2014 private treatment record reflects the Veteran reported new daytime somnolence and that the Veteran admitted to snoring.  Subsequently, a September 2014 private treatment record shows the Veteran presented with symptoms of snoring and possible "sleep-disordered breathing," and that the Veteran underwent a sleep study that revealed moderate obstructive sleep apnea.

The record also contains a January 2015 private medical letter in which Dr. T.A. states the Veteran's medical records reflect the Veteran had been taking Lunesta for insomnia, and opined that the Veteran's insomnia is more than likely related to having sleep apnea; however, Dr. T.A. did not provide an opinion as to whether the Veteran's insomnia and/or sleep apnea had its onset during active service or any period of ACDUTRA service.  As such, the Board finds that the January 2015 private medical letter is of no probative value in establishing that sleep apnea and/or insomnia had its onset during, or is otherwise related to, military or any period of ACDUTRA service.

Based on the foregoing, the Board finds that the weight of the competent and credible evidence does not demonstrate that obstructive sleep apnea and/or insomnia had its onset during military or any period of ACDUTRA service.  Although the Veteran reported symptoms of sleeping problems during the April 2012 Reserve service retirement examination, the self-reported symptoms do not establish that obstructive sleep apnea was incurred or diagnosed during a period of ACDUTRA service, as is required for service connection.  Rather, the evidence of record shows the Veteran was not diagnosed with obstructive sleep apnea until September 2014, approximately five months after retiring from Reserve service.  


For these reasons, the Board finds that the weight of the competent and credible evidence demonstrates that obstructive sleep apnea was not incurred in, or 
otherwise caused by, military or any period of ACDUTRA service.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder, obsessive compulsive disorder, and a mood disorder, is denied.

Service connection for a bilateral knee disability is denied.

Service connection for obstructive sleep apnea (also claimed as insomnia) is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


